Opinion op the Court by
Judge Miller
Affirming.
This is an action by James G-. Maynard against GL D. Maynard and tbe other members of the Educational Division Board No. -1, of Martin County, to compel them to elect the appellant principal teacher for Eden School in Sub-District No. 1, for the year 1912-13, and to compel the chairman and secretary of the Educational Division Board to execute a contract with appellant evidencing the employment.
The case is to be determined under Section 5, of Chapter 25, of the Act of 1912, which reads, in part, as follows:
“It shall be the duty of the sub-district trustee to nominate and recommend in writing- to the division board one or more teachers for each school in his sub-district, and with said nomination and recommendation he shall convey the teacher’s credentials and any objections, remonstrances or petitions that may be offered in writing, to the election of said teacher or teachers, and the board shall elect for each sub-district a teacher or teachers nominated by the trustee thereof, when such teacher possesses the necessary qualifications and no reasonable objection is offered.
“Should the division board reject any nomination or should any trustee fail to nominate for Ms sub-district, the chairman of the division board shall immediately no*625tify such sub-district trustee and request further nominations. The division board in each educational division shall meet for the consideration of applications and the election of teachers on the first Saturday of June in each year.”
Gr. D. Maynard is the uncle of appellant, James G-. Maynard, and is the trustee in Sub-District No. 1, and chairman of the Educational Division Board. As sub-district trustee, Gf. D. Maynard duly nominated appellant, in writing, for principal teacher of the school; but a majority of the board having refused to elect appellant, he instituted this action. Appellees answered, in substance, that they had refused to elect appellant to the position of principal teacher because he had not given satisfaction in his work during the previous year, and that a majority of the patrons of the school was opposed to him. No question was made against, appellant’s technical qualifications, since he had a teacher’s certificate which filled the requirements of the law.
The court held that the petition as amended stated a cause of action; and, issues having been made, and evidence taken upon the objections raised to appellant, the court, upon the trial, dismissed the petition. Prom that judgment the plaintiff prosecutes this appeal.
The record discloses the following facts: At the June meeting of the Division Board, which consisted of nine members, the appellee, Gr. D. Maynard, as sub-district trustee, nominated and recommended appellant, in writing, as principal teacher for the school in question, and at the same time nominated and recommended three other teachers for the subordinate positions in said school. No objections, remonstrances or petitions were filed with the chairman against any of said teachers, but when the vote was taken, six members of the Board voted to reject the nomination of appellant, and of one other nominee. Three of the ballots contained this written statement: “James Maynard rejected because he was hired in this school last year and failed to give satisfaction; because the pupils and patrons of this school do not want him as teacher; because I do not believe it to be to the best interest of the pupils of the school for him to be the teacher, and upon my oath as trustee I cannot vote for him as teacher in said' school. Stella Kirk rejected because she cannot give satisfaction as primary teacher in said school, and it would not be to the best interest of the pupils fori her to be teacher.”
*626'After the ballots had been counted, Chairman Maynard called upon the members for a standing vote, which again resulted in appellant’s rejection by the same vote; whereupon, the chairman demanded their reasons for the rejection of appellant. The recalcitrant trustees then verbally stated their objections substantially to the same effect as was outlined upon the written ballot, and asked the chairman to recommend another teacher. At. this meeting the six objecting members had voted for J. B. Clark as principal teacher. The Board, however, adjourned without electing a principal teacher. At-the July meeting Chairman Maynard again nominated appellant for principal teacher, and he was again rejected, the objecting trustees again stating their objections substantially as they had done at the June meeting. They again asked sub-District Chairman Maynard to nominate some other person for principal teacher, which he declined to do, and left the meeting, Several members of the board-endeavored to get him to return and nominate another principal, explaining to him that it was important that the position of principal be filled at once. He declined, however, to return, whereupon the board organized by electing one of its- other members as chairman, elected! Clark as principal teacher for the ensiling year, and made the usual contract with him.
As no written objection, remonstrance or petition was filed with the board at either the June or July meeting against appellant’s election, he contends that it was the duty of the members, 'of the board, under the authority of the statute, supra, as construed in Campbell v. Owens, 150 Ky., 686, to elect him to the position of teacher, and that mandamus lies to compel them to do so.
In Campbell v. Owens, supra, we said:
“The power to select teachers is vested) in' the’ sub-district trustees, subject to the limitation that the teachers recommended by them shall possess the necessary qualifications, and no reasonable objection shall be ofered to their election. In this case no objections, remonstrances or petitions against the election of William Owens were offered in writing, so none were filed. When the election was called, none of the trustees offered, as they had a right to do, either oral or written objections to his election. The trustees just arbitrarily refused to vote for William Owens, without assigning any reason therefor. If it had been made to appear that William Owens ’did not possess the necessary qualifications, or if any oh*627jection had been offered to his election based on incapacity, moral unfitness, lack of disciplinary power or proper influence over his, pupils, or lack of other qualities essential to good teaching, or any other reasonable objection had been offered, then the trustees would have had a discretion in the matter of his election which the courts would not interfere with in any way, for it is well settled that if an inferior tribunal or a subordinate public body has a discretion, and proceeds to exercise it, such discretion cannot be controlled by mandamus. The discretion of the members of the educational division, however, is Confined to those cases where the teacher nominated by the sub-district trustee does not possess the necessary qualifications, or a reasonable objection is offered to his election.”
The question, therefore, before us, is this: Assuming the defendants acted in good faith, since there is no testimony to the contrary, were their reasons for rejecting appellant sufficient under the rule above stated?
The evidence sustains the charge that appellant had not given satisfaction to a large number of the patrons of the school during the preceding year, and that he had not been a successful teacher. These facts appear, not only from the testimony of the patrons of the school, but also from the testimony of Johnson, the county superintendent of schools, who said he had heard quite a good ideal of complaint against Maynard; that he was not a successful teacher; and had been sued for whipping one of the pupils. We are of opinion that these facts constituted a reasonable objection to appellant’s election as teacher, within the meaning of the statute.
Appellant insists, however, that the objection, if it be treated as reasonable, was not made in the manner prescribed by the statute, and therefore was no objection at all, and cannot be considered. Clearly, however, as was pointed out in Campbell v. Owens, supra, the trustees had a right, either orally or in writing, to object to appellant’s election, and this they did at the June meeting, as- well as at the July meeting. If a trustee has information concerning a nominated teacher, which, for any' reason, would render him unfit for the position to which he has. been nominated', it would be not only the right of the trustee, but his duty, under his oath of office, to state- his objections and reasons therefor and vote to reject the nomination. The purpose of requiring other persons to file with the board their objections or remonstrances *628against the election of a teacher is to give the trustees information which they, perhaps, did not theretofore have; and also, to give the nominated teacher notice thereof.
In the case at bar, the objections were made at the June meeting, at which no one was elected as principal teacher. .When the election of teachers, came up af the July meeting, the board again considered the objections to appellant, as it had the right to do, and again rejected his nomination. The proceedings fully met the requirements of the statute; and the objections being reasonable, the trustees were acting entirely within their power; when they rejected appellant’s nomination.
Judgment affirmed.